
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of January 1,
1996, by and between The Univision Network Limited Partnership, a Delaware
limited partnership ("Company") and Andrew Hobson ("Employee").

WITNESSETH:

        WHEREAS, Company and Employee desire to set forth the terms and
conditions of Employee's employment with Company.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, the Employee and Company agree as follows:

        1.    Term. Company agrees to employ Employee and Employee agrees to
serve Company in accordance with the provisions hereof for a term commencing on
January 1, 1996, and ending on December 31, 1998, unless earlier terminated in
accordance with the terms hereof (the "Term").

        2.    Base Salary. On the condition that Employee shall have kept and
performed all of his obligations hereunder, Company shall pay to Employee a base
salary (the "Base Salary") at the annualized rate of $450,000 during the first
calendar year of the Term, $500,000 during the second calendar year of the Term,
and $550,000 during the third calendar year of the Term. Such salary shall be
earned weekly, in arrears, and shall be payable no less frequently than monthly,
in accordance with Company's customary practices.

        3.    Bonuses. Company shall review Employee's performance and the
result of operations and prospects of Company on an annual basis. Following such
review, Company may, in its sole and absolute discretion, grant Employee a
bonus.

        4.    Specific Position; Duties and Responsibilities. Company and
Employee agree that, subject to the provisions of this Agreement, Company will
employ Employee and Employee will serve as Executive Vice President during the
Term. Company shall not significantly diminish Employee's duties under this
Agreement during the Term. Employee agrees to observe and comply with Company's
rules and regulations as adopted by Company and agrees to carry out and perform
orders, directions and policies of Company and its Management Committee as they
may be, from time to time, stated either orally or in writing. Employee shall
have such corporate power and authority reasonably required to enable him to
discharge his duties in the office which he holds.

        5.    Benefits. Employee shall be entitled to all insurance and other
benefits which Company may provide during the Term (provided Employee is
eligible to participate therein) for senior management and for employees of
Company generally, as are from time to time in effect during the Term (the
"Benefits"). Currently, the Benefits include (i) disability and life insurance
(subject to underwriting requirements), (ii) a vehicle allowance as determined
by Company from time to time, (iii) reimbursement for the cost of an annual
physical examination by a physician of Employee's choice, and (iv) fifteen
business days paid vacation each year.

        Company agrees that Employee shall be entitled to the following
additional Benefits during the Term: (i) five additional business days of paid
vacation each year, (ii) first class air travel subject to Company's travel and
expenses policy, (iii) participation in all of the Company's stock option,
equity, incentive, or similar plans that are made available to other senior
executives of the Company on a basis no less favorable to the Employee than the
participation offered to other senior executives in similar positions, and
(iv) upon expiration or termination of this Agreement by Company other than for
cause, relocation to Los Angeles in a manner consistent with the Company's
relocation of Employee to New York.

--------------------------------------------------------------------------------


        6.    Business Expenses. During the Term, to the extent that such
expenditures meet the criteria under the Internal Revenue Code for deductibility
by Company (whether or not fully deductible by Company) for federal income tax
purposes as reasonable and necessary business expenses and are substantiated by
Employee as from time to time required by the Internal Revenue Service and by
policies of Company, Company shall reimburse Employee promptly for all such
expenditures made in accordance with rules and policies established from time to
time by Company's Management Committee in pursuance and furtherance of Company's
business and goodwill.

        7.    Place of Employment. The principal place of employment and the
location of Employee's principal office shall be in New York City, New York, or
such other place as shall be mutually agreed upon by Employee and Company;
provided, however, that Employee shall be expected to engage in temporary,
travel as Company may reasonably request or as may be required for the proper
rendition of services hereunder.

        8.    Standard Terms and Conditions. This Agreement includes the
Standard Terms and Conditions attached hereto and by this reference made a part
of this Agreement. In the event of any conflict between the terms of the
Standard Terms and Conditions and any express term or condition above provided,
the express terms and conditions above provided shall prevail. The Standard
Terms and Conditions are hereby amended as follows: part (ii) of the second
paragraph of Paragraph 1 is amended to permit investment in publicly traded
securities of public corporations provided that no such investment shall exceed
5% of any class of such securities of any such corporation; Paragraph 2(c) is
amended by adding "(other than driving while intoxicated)" after the word
"felony" on the ninth line; Paragraph 3(b) is amended to provide for a copy of
notices to Employee to be sent to Employee at 211 East 48th Street, New York,
New York 10017; and Paragraph 3(g)(4) is amended by adding the word "not" after
the word "shall" on the fourth from last line, changing the word "Employee" to
"Company" on the third from last line and changing "following" to "prior to" on
the second from last line.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    THE UNIVISION NETWORK LIMITED PARTNERSHIP
 
 
By:
 
/s/  ROBERT CAHILL      

--------------------------------------------------------------------------------


 
 
Its:
 
Vice President

--------------------------------------------------------------------------------


 
 
"EMPLOYEE"
 
 
/s/  ANDREW HOBSON      

--------------------------------------------------------------------------------

ANDREW HOBSON

2

--------------------------------------------------------------------------------


STANDARD TERMS AND CONDITIONS


        1.    Exclusivity of Services. So long as this Agreement shall continue
in effect, Employee shall render his services solely and exclusively for Company
and shall devote his full business time, energy and ability to the business,
affairs and interests of Company and matters related thereto, and shall perform
services contemplated hereby in accordance with Company's policies consistent
with Employee's position. Employee agrees to faithfully and diligently promote
the business, affairs and interests of Company.

        Without the prior express written authorization of Company, Employee
shall not, directly or indirectly, during the Term: (a) render services to any
other person, firm or corporation; or (b) directly or indirectly engage in any
activity other than the business of Company, whether alone, as a partner, joint
venturer or as an officer, director, employee, agent, consultant or in any other
capacity. Company consents to (i) Employee's rendering services for no
consideration for any charitable organization provided that rendering such
services does not interfere with performance by Employee of his obligations
under this Agreement, and (ii) investments of Employee's personal assets in any
business that is not directly or indirectly involved in any business in which
Company, or any affiliate of Company is involved provided that Employee does not
render any services in connection with or for any such business.

        Employee represents to Company that Employee has no other outstanding
commitments inconsistent with any of the terms of this Agreement or service to
be rendered hereunder.

        2.    Termination. The compensation and other benefits provided for in
this Agreement, and the employment of Employee by Company, shall be terminated
prior to expiration of the Term only as provided below in this Section 2:

        (a)  Disability.

In the event that Employee shall fail, because of illness, incapacity,
disability or injury, to render the services contemplated by this Agreement for
one hundred and thirty (130) business days either consecutively or in the
aggregate during the Term, Employee's employment hereunder may be terminated by
written notice of termination from Company to Employee. If Company exercises its
right to terminate Employee's services for any such illness, incapacity,
disability or injury, Company shall pay to Employee any Base Salary, Benefits
and expense reimbursement that has accrued but remains unpaid at the time of
such termination.

        (b)  Death.

In the event of Employee's death during the Term, this Agreement shall
terminate. Company shall pay to Employee's estate any Base Salary, Benefits and
expense reimbursement accrued but remaining unpaid at the time of Employee's
death.

        (c)  For Cause.

Employee's employment hereunder shall be terminated and all of his rights to
receive Base Salary, Benefits and expense reimbursement, whether or not accrued,
shall terminate and be forfeited upon a determination by Company of Employee's
failure to perform his services hereunder in any material way; breach of
fiduciary duty; Employee's conviction of (or pleading guilty or nolo contendere
in respect of) a felony or any lesser offense involving dishonesty, moral
turpitude or Company's or its affiliates property; or upon material breach by
Employee of any of the provisions of this Agreement. No termination of Employees
employment under this Section 2(c) shall limit Company's rights under this
Agreement or at law or in equity.

3

--------------------------------------------------------------------------------

        (d)  Without Cause.

In addition to Company's rights pursuant to any other provision of this
Section 2, Company shall have the right to terminate Employee's employment with
Company at any time for any reason or no reason with or without notice, but any
such termination, other than as expressly provided for in Section 2(a), (b) or
(c) above, shall be without prejudice to Employee's rights to receive Base
Salary under this Agreement for the remaining unexpired Term subject to the
terms and conditions of Section 2(e) below. The payments provided for in this
Section 2(d) shall be in lieu of all other rights of Employee hereunder and at
law or in equity, except that Company shall pay any Benefits and expense
reimbursement that have accrued but remain unpaid at the time of termination
under this Section 2(d).

        (e)  Compliance with Section 3(g) for continued Receipt of Payments.

In addition to Company's other remedies at law or in equity, in the event the
Employee fails to comply with Section 3(g) below, Company's obligation to make
payments under Section 2(d) shall terminate. Such termination shall in no way
limit or replace Company's other rights and remedies at law and in equity.

        3.    Miscellaneous.

        (a)  Succession.

This Agreement shall inure to the benefit of and shall be binding upon Company,
its successors and assigns. The obligations and duties of Employee hereunder
shall be personal and not assignable. Company shall have the right to assign its
rights and obligations to any successor or affiliate.

        (b)  Notices.

Any notice provided for in this Agreement shall be in writing and sent if to
Company to:

A. Jerrold Perenchio
1901 Avenue of the Stars
Los Angeles, California 90067
Fax: (310) 556-3568

With copies to:

Robert V. Cahill
1901 Avenue of the Stars
Los Angeles, California 90067
Fax: (310) 556-3568

and

General Counsel
Univision
6701 Center Drive West
Los Angeles, California 90045

or at such other address as Company may from time to time in writing designate,
and if to Employee at such address as Employee may from time to time in writing
designate (or Employee's business address of record in the absence of such
designation). All notices shall be deemed to have been given immediately if
communicated by telecopy or facsimile transmission and two business days after
they have been deposited, certified mail, return receipt requested,

4

--------------------------------------------------------------------------------

postage paid and properly addressed to the designated address of the party to
receive the notice.

        (c)  Entire Agreement.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof and it replaces and supersedes any prior agreements,
undertakings, commitments and practices relating to Employee's employment by
Company and its affiliates. No amendment or modification of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and
Company.

        (d)  Waiver.

No failure on the part of any party to exercise or delay in exercising any right
hereunder shall be deemed a waiver thereof or of any other right, nor shall,any
single or partial exercise preclude any further or other exercise of such or any
other right.

        (e)  Choice of Law.

To the extent permitted by applicable law, this Agreement shall be construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed there.

        (f)    Renewal.

Company agrees to give Employee written notice six (6) months prior to
completion of the Term advising Employee whether or not Company will seek to
negotiate the terms and conditions for an extension of the Term of Employee's
employment. If Company gives Employee such notice advising Employee that Company
will not seek to negotiate an extension of the Term of Employee's employment, or
if Company gives Employee such notice seeking to negotiate an extension of the
Term of Employee's employment and Company and Employee do not agree on the terms
and conditions for an extended Term of Employee's employment, this Agreement
shall expire at the end of the Term and Company and Employee shall have no
further obligations under this Agreement following the expiration of the Term
except to the extent specifically provided in this Agreement. If Company gives
such notice to Employee less than six (6) months prior to the end of the Term or
fails to give such notice and if Company and Employee do not negotiate an
extension of the Term of Employee's employment, this Agreement shall expire at
the end of the Term and Company and Employee shall have no further obligations
under this Agreement following expiration of the Term except as specifically
provided in this Agreement and except that Company shall continue to pay
Employee's current Base Salary provided for in Section 2 of the main body of
this Agreement after expiration of the Term for the unexpired portion of the six
(6) month period that commenced with the giving of such notice, or for a period
of six (6) months from and after the end of the Term if Company fails to give
such notice. The election to seek an extension of the Term of Employee's
employment shall be at the sole and absolute discretion of Company. No renewal
or extension of this Agreement shall result in any subsequent renewal or
extension of this Agreement unless such subsequent renewal or extension is by
written agreement between Company and Employee.

        (g)  Confidentiality/Trade Secrets/Competitive Activities/Proprietary
Rights.

        (1)  Confidentiality

        Employee agrees not to make use of, divulge or otherwise disclose,
directly or indirectly any trade secret or other confidential information
concerning the business or policies of Company or any of its affiliates of which
Employee may learn as a result of Employee's employment during the term of this
Agreement or prior thereto as stockholder, employee,

5

--------------------------------------------------------------------------------




officer or director of or consultant to Company or its predecessors, except to
the extent such use or disclosure is (i) necessary to the performance of this
Agreement and in furtherance of Company's best interests, (ii) required by
applicable law, (iii) lawfully obtainable from other sources, or (iv) authorized
by Company. The provisions of this subsection shall survive the expiration,
suspension or termination, for any reason, of this Agreement.

        (2)  Trade Secrets

        Employee, prior to and during the Term, has had and will have access to
and become acquainted with various trade secrets, consisting of plans,
agreements, devices, processes, customer lists, contracts, and compilations of
information which are owned by Company or by its affiliates and regularly used
in the operation of their respective businesses and which may give Company an
opportunity to obtain an advantage over competitors, who do not know or use such
trade secrets. Employee agrees and acknowledges that Employee has been granted
access to these valuable trade secrets only by virtue of the confidential
relationship created by his employment by Company and Employee's prior interest
in and fiduciary relationships to Company. Employee shall not disclose any of
these trade secrets, directly or indirectly, or use them in any way, either
during the Term or at any time thereafter, except as required in the course of
his employment by Company or for its benefit.

        All records, files, documents, drawings, specifications, software,
equipment, and similar items relating to the business of Company or its
affiliates, including without limitation all records relating to performances
and/or customers (the "Documents"), whether prepared by officer or otherwise
coming into Employee's possession, shall remain the exclusive property of
Company or such affiliates and shall not be removed from the premises of Company
or its affiliates under any circumstances whatsoever. Upon termination of
employment, Employee agrees to promptly deliver to Company all Documents in the
possession or under the control of Employee.

        (3)  Competitive Activities

        Employee promises and agrees that if Employee's employment under this
Agreement is terminated prior to the expiration of the Term, Employee shall not
during the remainder of the unexpired Term (the "Cooling-Off Period"),
(A) directly or indirectly engage in any activity competitive with or adverse to
Company's Spanish language broadcasting and cable business in the United States
and Puerto Rico (whether alone, as a partner, joint venturer, officer, director,
emp loyee, consultant or investor of any other entity), including but not
limited to any activity that is competitive with or adverse to such business
that involves (x) representing, as talent agent or otherwise, any performer or
celebrity, (y) the production in the United States of Spanish language
advertising, news or programming of any kind or the distribution or transmission
in or to the United States of any such advertising, news or programming wherever
produced, or (z) the advertising, marketing, telemarketing or sale in any
Spanish-language format of any product, institution or service and (B) influence
or attempt to influence present or future customers, employees, performers or
independent contractors of the Company or any of its affiliates to restrict,
reduce, sever or otherwise alter their relationship with the Company or such
affiliates. Employee further promises and agrees that during the Cooling-Off
Period he shall not (other than in the performance of his duties under this
Agreement) join or participate with any person who is, or hereafter at any time
becomes, employed as an officer, performer or independent contractor by Company
or any of its affiliates in the conduct of any business, corporation,
partnership, firm or enterprise competing with the business of the Company or
any of its affiliates.

6

--------------------------------------------------------------------------------

        (4)  Proprietary Rights

        Employee acknowledges and agrees that he is the Company's employee for
hire. In this regard, all right, title and interest of every kind and nature
whatsoever, whether now known or unknown, in and to any property (intellectual
or otherwise), including without limitation any inventions, patents, trademarks,
copyrights, films, scripts, ideas, writings and discoveries, invented, created,
written, developed, furnished, produced, disclosed or acquired by Employee,
alone or in collaboration with others, during officer's employment by Company or
within the one (1) year period thereafter (qualified by the last sentence of
this paragraph), which relates to or may be useful in connection with the actual
business or activities of Company, shall be and remain, as between Employee and
Company, the sole and exclusive property of Company for any and all purposes and
uses whatsoever (including any of Employee's right, title and interest in and to
any domestic or foreign applications for patent or trademark, as well as any
divisions, continuations, reissues, revivals, renewals or extensions thereof),
and to the extent protectible under copyright law, shall be deemed for such
purposes as works made for hire for Company. Employee further agrees that, at
Company's request, whether during or subsequent to employment by the Company,
that Employee shall do any and all acts, and execute and deliver to Company (in
form satisfactory to the Company) such instruments or documents, as may be
deemed by Company as necessary or desirable to evidence, effectuate, secure,
maintain, or establish the terms of this agreement or Company's ownership of any
of the foregoing, all without charge; but notwithstanding that no such
instruments or documents are executed, Company, as Employee's employer, shall be
deemed the owner thereof immediately upon the discovery, invention, creation,
etc. thereof. Any invention, patent, trademark or other property relating to
Company's actual or contemplated business or activities, that is discovered,
invented, created, etc. by officer, alone or in collaboration with others,
within one (1) year after the termination of Employee's employment by Company
for any reason, shall be deemed to be within the provisions of this paragraph,
unless Employee can prove that the same was conceived and made following said
termination.

        (h)  Severability.

If this Agreement shall for any reason be or become unenforceable in any
material respect by any party, this Agreement shall thereupon terminate and
become unenforceable by the other party as well. In all other respects, if any
provision of this Agreement is held invalid or unenforceable, the remainder of
this Agreement shall nevertheless remain in full force and effect, and if any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law. Further, in the
event that any portion of the second paragraph of Section 2 or any portion of
Section 3(g) of these Standard Terms and Conditions is more restrictive than
permitted by applicable law, such provisions shall be deemed and construed as
limited to the extent, but only to the minimum extent, necessary to permit their
enforcement under such law. In particular, the parties acknowledge that the
duration and geographic scope of such provisions may be so limited to permit the
greatest possible enforcement thereof.

        (i)    Withholding.

All compensation payable hereunder shall be subject to applicable taxes,
withholding, premium charges, co-payment of benefits, self-insured retentions
and other normal employee deductions.

        (j)    Remedies.

7

--------------------------------------------------------------------------------

Each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for certain breaches of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity or
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.
Such specific performance and/or injunctive relief shall be available without
the posting of any bond or other security. In this connection, the parties agree
that the services to be rendered by Employee hereunder are of a special, unique
and extraordinary nature, which gives them a peculiar value and that a breach by
Employee will cause Company great and irreparable injury and harm. Except when a
party is seeking an injunction or specific performance hereunder, the parties
agree they shall submit any controversy or claim arising out of or relating to
this Agreement, its enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
or arising out of or relating in any way to the employment of Employee or the
termination thereof to binding arbitration. In the event the parties shall fail
to agree upon terms of arbitration within twenty (20) days from the first
written demand for arbitration, then such disputed matter shall be settled by
arbitration under the Rules of the American Arbitration Association, by a single
arbitrator appointed in accordance with such Rules. Such arbitration shall be
held in New York City. Once a matter has been submitted to arbitration pursuant
to this section, the decision of the arbitrator reached and promulgated as a
result thereof shall be final and binding upon all parties and each party shall
pay the expenses of such party's attorneys, except that the arbitrator shall be
entitled to award the costs of arbitration, attorneys' and accountants' fees, as
well as costs, to the party that the arbitrator determines to be the prevailing
party in any such arbitration. The Company shall pay Employee's reasonable
travel expenses in connection with any arbitration and preparation therefor. In
reaching a decision the arbitrator shall have no authority to ignore, change,
modify, add to or delete from any provision of this Agreement, but instead is
limited solely to interpreting this Agreement in accordance with the laws of New
York.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



EMPLOYMENT AGREEMENT
STANDARD TERMS AND CONDITIONS
